                                                                             3/16/2020
                      IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF MONTANA

                                  BUTTE DIVISION

COTTONWOOD
ENVIRONMENTAL LAW CENTER,
                                                 No. CV 18-12-BU-SEH
                             Plaintiff,
                                                 ORDER
 vs.

DAVID BERNHARDT, in his official
capacity as Secretary of the Interior;
STEVE BULLOCK, in his official
capacity as Governor of the State of
Montana; CAM SHOLL Y, in his
official capacity as Park
Superintendent, Yellowstone National
Park; LEANNE MARTEN, in her
official capacity as Regional Forester,
U.S. Forest Service; NATIONAL
PARK SERVICE; U.S. FOREST
SERVICE; USDA-ANIMAL &
PLANT HEALTH INSPECTION
SERVICE,

                             Defendants.


       Pending before the Court are Plaintiffs Motion to Consolidate 1 and

Governor's Unopposed Motion to Stay the Time to File Answer. 2

       1
           Doc. 89.
       2
           Doc. 97.
        ORDERED:

        1.       Governor's Unopposed Motion to Stay the Time to File Answer3 is

GRANTED.

        2.       Defendant Bullock shall file his answer or other appropriate

responsive pleading to the Third Amended Complaint for Declaratory and

Injunctive Relief within 14 days of the Court's ruling on Plaintiffs Motion to

Consolidate. 5

        FURTHER ORDERED:

        1.       The Court will conduct a hearing on the record on Plaintiffs Motion

to Consolidate6 via telephone conference call at 10:00 a.m. (MST) on March 31,

2020.

Ill

Ill

Ill


        3
            Doc. 97.
        4
            Doc. 91.
        5
            Doc. 89.
        6
            Doc. 89.

                                             2
      2.    Counsel for the parties shall file a notice on or before March 20,

2020, stating the number at which he or she may be reached for the call.

      DATED this   J..k.i   of March, 2020.




                                            lfr,JJfk#q
                                              United States District Judge




                                        3
